Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,300,643. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of ‘643 teach all the limitations found in claims 1-20 of the current application.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  grammatical error. In claim 1, the limitation “operate the at least one gradient coil, the at least one pulse-generating coil, and the at least one shim gradient coil, a field inhomogeneity” should be amended to “operate the at least one gradient coil, the at least one pulse-generating coil, and the at least one shim gradient coil, such that a field inhomogeneity” or the like.  Appropriate correction is required.
The same applies for independent claims 8 and 15.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15, the closest prior art is considered Nakanishi (US 2014/0327440). Nakanishi teaches a magnetic resonance imaging (MRI) system, comprising: a main magnet configured to generate a magnetic field [See Fig. 1, wherein the MRI has main magnets 102. See also rest of reference.]; at least one gradient coil configured to linearly vary the magnetic field as a function of spatial location [See Fig. 1, wherein the MRI has gradient magnets 103. See also rest of reference.]; 5at least one pulse-generating coil configured to generate and apply radio frequency (RF) pulses to the magnetic field in sequence to scan a portion of a subject [See Fig. 1, wherein the MRI has RF coils 104 and 105. See also rest of reference.]; at least one shim gradient coil configured to perturb the magnetic field [¶0033, wherein the gradient coil includes shim gradient coils. See also rest of reference.]; and a control unit configured to: access an indication of at least one user-defined region that is both axially adjustable and laterally 10adjustable within a field-of-view, the field-of-view corresponding to a 2D image slice encompassing the at least one user-defined region [See Fig. 6, wherein user-defined regions are shown. The user defined regions are 2D and at least user-defined region 602 is located within an overall slice. As also can be seen, the position of 601 and 602 can be moved. ¶0032 teaches wherein the FOV is a slice. Note: the 2D regions of interest of Fig. 6 of Nakanishi are similar to the 2D regions in Fig. 2A of instant application. See also rest of reference.].
Nakanishi further teaches that band artifacts are acquired and that the position of the band artifacts can be changed or fixed, wherein band artifacts originate from signals outside the FOV [¶0061, ¶0093-0097, ¶0100]. Therefore, the signals that are acquired include signals outside the region of interest.
Therefore, Nakanishi is silent in teaching “operate the at least one gradient coil, the at least one pulse-generating coil, and the at least one shim gradient coil, a field inhomogeneity of the at least one user-defined region within the 2D image slice reduced to become suitable for MRI while a field inhomogeneity of the magnetic field outside the at least one user- 15defined region within the 2D image slice is simultaneously increased to become unsuitable for MRI, and a frequency response of the RF pulses having a coherent effect only within the at least one user-defined region, whereby RF emissions are acquirable, in response to the RF pulses and when the magnetic field is perturbed by the at least one shim gradient coil, from the at least one user-defined region within the 2D image slice that corresponds to the field-of-view, the RF emissions encoding at least one magnetic 20resonance image solely of the at least one user-defined region within the 2D image slice corresponding to the field-of-view at least partially as the function of spatial location according to which the magnetic field is varied by the at least one shim gradient coil.”
The above missing limitations combined with the other limitations of the independent claims were not found in the prior art are not considered obvious to a person having ordinary skill in the art. Therefore, the independent claims overcome the prior art.

Dependent claims 2-7, 9-14, and 16-20 are considered allowable for depending on one of said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896